               Case: 1:20-cv-00777-MWM Doc #: 4 Filed: 09/30/20 Page: 1 of 7 PAGEID #: 62




                          AFTAB PUREVAL
                 HAMILTON COUNTY CLERK OF COURTS


                                 COMMON PLEAS DIVISION

                             ELECTRONICALLY FILED
                         September 10, 2020 01:59 PM
                                 AFTAB PUREVAL
                                Clerk of Courts
                            Hamilton County, Ohio
                              CONFIRMATION 983940


              DAVE CONRAD                                                       A 2003168
            vs.
    MORGANTOWN FREIGHT
           INC


    FILING TYPE: INITIAL FILING (IN COUNTY) WITH NO JURY
                           DEMAND
                                           PAGES FILED: 6




                                                      EFR200




E-FILED 09/10/2020 01:59 PM / CONFIRMATION 983940 / A 2003168 / COMMON PLEAS DIVISION / IFI
                  Case: 1:20-cv-00777-MWM Doc #: 4 Filed: 09/30/20 Page: 2 of 7 PAGEID #: 63




                                                                             Elizabeth L. Acciani - 0089513
                                                                                           Attorney for Plaintiff


                                             COURT OF COMMON PLEAS
                                                 CIVIL DIVISION
                                             HAMILTON COUNTY, OHIO

            DAVE CONRAD                                      :   Case #:
            170 Circle Drive                                 :
            Harrison, OH45030                                :
                                                             :   Judge:
                     Plaintiff,                              :
                                                             :
            vs.                                              :
                                                             :   COMPLAINT
                                                             :
            MORGANTOWN FREIGHT, INC.                         :
            Serve: Alison Cardwell                           :
            2531 South Main St.                              :
            Morgantown, KY 42261                             :
                                                             :
                                                             :
            and                                              :
                                                             :
                                                             :
            DAVID DAUGHERTY                                  :
            388 Cobie Deweese Rd.                            :
            Morgantown, KY 42261                             :
                                                             :
                                                             :
                     Defendants.                             :


           FOR HIS COMPLAINT, Plaintiff states:

                                                    OVERVIEW

            1. This civil action arises from September 14, 2018, in which a tractor trailer being operated by

                   Defendant David Daugherty, (Defendant Daugherty) was illegally parked on the I-74

                   Entrance Ramp of New Haven Road in Hamilton County Ohio.




E-FILED 09/10/2020 01:59 PM / CONFIRMATION 983940 / A 2003168 / COMMON PLEAS DIVISION / IFI
                 Case: 1:20-cv-00777-MWM Doc #: 4 Filed: 09/30/20 Page: 3 of 7 PAGEID #: 64




            2. There were no signs, flares, lights or any other means employed by Defendant Daugherty to
                  illuminate and/or warn drivers entering eastbound on I-74 that the semi-tractor and trailer
                  were parked on the berm of that exit.
            3. In the early morning at approximately 7:00am on September 14, 2018, the parked semi-
                  tractor with trailer attached were not readily visible and noticeable to drivers entering the
                  highway.
            4. A crash occurred between the vehicle Plaintiff Dave Conrad was operating and the parked

                  semi-tractor with trailer of Defendant Daugherty, in which Plaintiff Dave Conrad sustained

                  multiple severe injuries.

            5. The tractor-trailer was owned by Defendant Morgantown Freight Inc., and operated by

                  Defendant David Daugherty.

                                                          PARTIES

            6.    Plaintiff, Dave Conrad at the time of the collision was a citizen of the State of Ohio, residing

                  in Hamilton County.

            7. At all relevant times, Defendant Morgantown Freight, Inc., (“Morgantown”) is/was at the

                  time registered with the Federal Motor Carrier Safety Administration with a USDOT number

                  of 303814 and is a business entity organized and existing in the Commonwealth of Kentucky

                  with its principal place of business in Morgantown, Kentucky and has designated Alison

                  Cardwell at 2531 South Main St. Morgantown, Kentucky 42261 as its agent for the purposes

                  of service of process of this complaint.

            8. At all relevant times, Defendant David Daugherty resided and resides at 388 Cobie Deweese

                  Rd, Morgantown, Kentucky 42261.

            9.    Defendant David Daugherty was an employee and or agent of Defendant Morgantown.

                                              JURISDICTION and VENUE




E-FILED 09/10/2020 01:59 PM / CONFIRMATION 983940 / A 2003168 / COMMON PLEAS DIVISION / IFI
                  Case: 1:20-cv-00777-MWM Doc #: 4 Filed: 09/30/20 Page: 4 of 7 PAGEID #: 65




                10. This Court has subject matter jurisdiction, Ohio Rev. Code Ann. § 2305.01 as well as

                   personal jurisdiction over the Defendants.

           4.      The subject collision occurred in Hamilton County Ohio.

           5.      Defendant Morgantown, is a Kentucky corporation and authorized to conduct business and

                   in fact, was conducting business, within the State of Ohio at all times relevant to this action.

           6.      Because the wreck occurred in Hamilton County Ohio, Hamilton County is the proper venue.

                                               FIRST CAUSE OF ACTION
                                             Negligence of Defendant Daugherty

           7.      On or about September 14, 2018, Plaintiff Dave Conrad was operating a motor vehicle on

                   the eastbound entrance ramp onto I-74 near New Haven Road in Hamilton County, Ohio.

           8.      On or about September 14, 2018, Defendant Daugherty negligently and illegally parked his

                   over dimensional semi-tractor trailer owned by his employer, Defendant Morgantown, on

                   the eastbound entrance ramp to I-74 neat New Haven Road in Hamilton County, Ohio.

           9.      On or about September 14, 2018, Defendant Daugherty carelessly and without due regard

                   for the safety of others negligently parked and left his over dimensional semi tractor-trailer

                   in the roadway, without proper lighting, without proper warning, and in the way of the

                   motoring public, and created a hazardous and dangerous condition that caused and

                   contributed to causing a crash to incur between the vehicle the Plaintiff was operating and

                   the Defendant Daughtery’s semi- tractor trailer.

           10.     As a direct and proximate result of Defendant Daugherty’s negligence, Plaintiff Dave

                   Conrad has incurred temporary and permanent injuries including: closed displaced fracture

                   of the scapula, a traumatic brain injury, multiple rib fractures, compression fracture of the

                   thoracic vertebrae, a subarachnoid bleed, and injury to his brachial plexus; has endured great

                   pain and suffering of both mind and body and will continue to endure such pain and suffering




E-FILED 09/10/2020 01:59 PM / CONFIRMATION 983940 / A 2003168 / COMMON PLEAS DIVISION / IFI
                 Case: 1:20-cv-00777-MWM Doc #: 4 Filed: 09/30/20 Page: 5 of 7 PAGEID #: 66




                  in the future; has incurred medical expenses in excess of $130,000.00 and will continue to

                  incur medical expenses in the future; has incurred lost wages in excess of $50,000.000 and

                  will continue to incur lost wages in the future; and has suffered damages for the lost

                  enjoyment of life and will suffer damages for the lost enjoyment of life in the future.

                                            SECOND CAUSE OF ACTION
                                      Statutory Violations of Defendant Daugherty

           11.    All allegations and causes of action above are incorporated into this cause of action by

                  reference.

           12.    Defendant Daugherty violated state and federal statutes and regulations, including but not

                  limited to 49 C.F.R. §§ 350-399, O.A.C. 4901:2-5-02 through 4901:2-5-08, ORC §

                  4511.21A.

           15.    Defendant Daugherty’s statutory violations directly and proximately caused Plaintiff’s

                  damages and injuries.

           16.    Defendant Daugherty is negligent per se based on these statutory and regulatory violations.

                                            THIRD CAUSE OF ACTION
                               Vicarious Liability of Defendant Morgantown Freight, Inc.,

           17.    All allegations and causes of action above are incorporated into this cause of action by

                  reference.

           18.    At all relevant times, Defendant Daugherty was the employee, agent, servant, or independent

                  contractor for Defendant Morgantown. Accordingly, Defendant Morgantown. is vicariously

                  liable for the acts of Defendant Daugherty described in the causes of action above.

           19.    Regardless of the employment or agency relationship, Defendant Morgantown is an interstate

                  motor carrier responsible for the acts of the Defendant Daugherty.

                                            FOURTH CAUSE OF ACTION
                                 Strict Liability of Defendant Morgantown Freight, Inc.,




E-FILED 09/10/2020 01:59 PM / CONFIRMATION 983940 / A 2003168 / COMMON PLEAS DIVISION / IFI
                 Case: 1:20-cv-00777-MWM Doc #: 4 Filed: 09/30/20 Page: 6 of 7 PAGEID #: 67




           20.    All allegations and causes of action above are incorporated into this cause of action by

                  reference.

           21.    Defendant Morgantown is the registered owner of the USDOT number 303814 displayed on

                  the tractor-trailer involved in this collision and is therefore responsible for the acts of

                  Defendant Daugherty.

                                            FIFTH CAUSE OF ACTION
                                   Negligence of Defendant Morgantown Freight, Inc.,

           22.    All allegations and causes of action above are incorporated into this cause of action by

                  reference.

           23.    Defendant Morgantown had a duty to act reasonably in hiring, instructing, training,

                  supervising and retaining its drivers and other employees and agents, including Defendant

                  Daugherty, and to promulgate and enforce policies, procedures, and rules to ensure that its

                  drivers and the vehicles were reasonably safely inspected and operated.

           24.    Defendant Morgantown had a duty to exercise reasonable care in entrusting its vehicles and

                  equipment to responsible, competent and qualified drivers.

           25.    Defendant Morgantown failed in the above-mentioned duties and was therefore negligent.

           26.    Defendant Morgantown’s negligence was the direct and proximate cause of Plaintiff’s

                  injuries and the damages described in this Complaint.

                                             SIXTH CAUSE OF ACTION
                               Statutory Violations of Defendant Morgantown Freight, Inc.

           27.    All allegations and causes of action above are incorporated into this cause of action by

                  reference.

           28.    Defendant Morgantown violated state and federal statutes and regulations, including but not

                  limited to 49 C.F.R. §§ 350-399 and O.A.C. 4901:2-5-02 through 4901:2-5-08. These

                  regulations were promulgated to protect the safety of a class of people that includes Plaintiff.




E-FILED 09/10/2020 01:59 PM / CONFIRMATION 983940 / A 2003168 / COMMON PLEAS DIVISION / IFI
                                         Case: 1:20-cv-00777-MWM Doc #: 4 Filed: 09/30/20 Page: 7 of 7 PAGEID #: 68




                                   29.    Defendant Morgantown’s statutory violations directly and proximately caused Plaintiff’s

                                          damages and injuries as set forth above.

                                   30.    Defendant Morgantown is negligent per se based on these statutory and regulatory violations.

                                                                   SEVENTH CAUSE OF ACTION
                                                Claim for Punitive Damages against Defendant Morgantown Freight, Inc.

                                   31.    All allegations and causes of action above are incorporated into this cause of action by

                                          reference.

                                   32.    Defendant Morgantown’s actions demonstrate a conscious disregard for the rights and safety

                                          of the Plaintiff and the rest of the motoring public, acting with reckless indifference to the

                                          consequences to others despite being aware of its conduct and knowing there was a great

                                          probability of causing substantial harm.

                                   33.    Accordingly, Plaintiff demands punitive damages against Defendant Morgantown.

                                           WHEREFORE Plaintiff demands judgment against Defendant Daugherty and Defendant

                                   Morgantown Freight, Inc., jointly and severally, in an undetermined amount in excess of

                                   $25,000.00 (Twenty Five-Thousand Dollars), prejudgment interest to be determined by the Court

                                   in addition to punitive damages, costs and all other relief that this Honorable Court deems just

                                   under the circumstances which Plaintiff may be entitled.


                                                                                         Respectfully Submitted,
                                                                                         O’CONNOR, ACCIANI & LEVY LPA



                                                                                         Elizabeth L. Acciani - 0089513
                                                                                         Attorney for Plaintiff
                                                                                         600 Vine Street, Suite 1600
                                                                                         Cincinnati, Ohio 45202
                                                                                         Phone: 513-241-7111
                                                                                         Fax: 513-241-7197
                                                                                         Email: ela@oal-law.com




                        E-FILED 09/10/2020 01:59 PM / CONFIRMATION 983940 / A 2003168 / COMMON PLEAS DIVISION / IFI
Powered by TCPDF (www.tcpdf.org)
